--------------------------------------------------------------------------------

Exhibit 10.33


RESEARCH AND EXCLUSIVE LICENSE OPTION AGREEMENT


THIS AGREEMENT is made on October 7, 2010 effective subject to the closing of
the investment round envisaged in the Share Purchase Agreement (as defined
herein) (the date being of such closing being referred to herein as the
"Effective Date") between


Teva Pharmaceutical Industries Limited, a corporation incorporated under the
laws of Israel, located at 5 Basel Street, Petach Tikva 49131, Israel (“Teva”),
and


Cell Cure NeuroSciences Ltd., a corporation incorporated under the laws of
Israel, located at Kiryat Hadassah, Jerusalem 91121, Israel (“Cell Cure”).


Teva and Cell Cure may be individually referred to as a “Party” and together as
the “Parties”.


WHEREAS, Cell Cure is engaged in the development of pharmaceutical preparations
embodying human embryonic stem cell and/or human induced pluripotent stem
cell-derived Retinal Pigment Epithelial cells ("RPE Cells")  which are
non-adherent (in suspension) for use in the Field (as hereinafter defined) (the
"Licensed Product"),


WHEREAS, Cell Cure is the holder of exclusive licenses  in the Field (as defined
herein) from ES Cell International Pte Ltd. (“ESI”), and from Hadasit Medical
Research Services and Development Ltd. ("Hadasit"), each covering certain
portions of the Cell Cure IP (as defined herein);


WHEREAS, Cell Cure wishes to perform an R&D Program (as defined herein) that
shall include certain pre-clinical activities as described therein, to be
partially funded through Teva’s equity investment in Cell Cure under the Share
Purchase Agreement dated October 7, 2010 (the “Share Purchase Agreement”) and
additional resources as set forth in the R & D Budget (as defined herein);


WHEREAS, the Parties agree that Teva shall have the exclusive option, but not
the obligation, to be granted the License (as defined herein), on the terms set
out in this Agreement;


WHEREAS, the Parties agree that in the event Teva exercises the aforementioned
exclusive option to be granted the License, Cell Cure shall grant Teva and Teva
shall acquire from Cell Cure, the License, subject to and in accordance with the
terms and conditions of this Agreement; and


WHEREAS, contemporaneously with the execution of this Agreement Teva shall
participate, together with Hadasit Bio-Holdings Ltd. and BioTime, Inc.
("BioTime"), in a round of  equity investment in Cell Cure, as more fully set
forth in the Share Purchase Agreement .


 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:


1.
Definitions and Interpretation



 
1.1.
The foregoing preamble and Annexes hereto form an integral part of this
Agreement.



 
1.2.
In this Agreement the terms below shall bear the respective meanings assigned to
them below and other capitalized terms shall bear the respective meanings
assigned to them in their parenthetical definition, unless specifically stated
otherwise:



 
1.2.1.
“Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such
Person.  For purposes of this definition only, “control” of another
Person,  shall mean the ability, directly or indirectly, to direct the
activities of the relevant organization or entity, and shall include, without
limitation (i) ownership or direct control of fifty percent (50%) or more of the
outstanding voting stock or other ownership interest of the other organization
or entity, or (ii) direct or indirect possession of the power to elect or
appoint fifty percent (50%) or more of the members of the governing body of the
other organization or entity.



 
1.2.2.
“Cell Cure IP” shall mean all IP having application in the Field Controlled by
Cell Cure as of the Effective Date or at any time following the Effective Date,
which is embodied in  Licensed Product or which is necessary or useful in the
exercise of the License.



 
1.2.3.
“Combination Product” shall mean a product which comprises (i) Licensed Product,
and (ii) at least one other active ingredient, which, if administered
independently of Licensed Product, would have a clinical effect.



 
1.2.4.
“Competing Product” shall mean any product for the treatment of conditions
involving retinal degenerative diseases based on the [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission], other than Licensed Product.



 
1.2.5.
“Control” or "Controlled", as to IP or materials, shall mean the ownership of IP
or materials by a Person or the possession by a Person of the ability to grant a
license or sublicense under IP or materials owned or controlled by a third party
without violating the terms of any agreement or arrangement between such Person
and such third party.



 
1.2.6.
“Effective Date” shall have the meaning ascribed to it in the preamble of this
Agreement.



 
2

--------------------------------------------------------------------------------

 


 
1.2.7.
“ESI License Agreement” shall mean Exclusive License Agreement between ESI and
Cell Cure dated March 22, 2006, as amended, a copy of which is attached hereto
as Annex A.



 
1.2.8.
"Field" shall mean the field of cell replacement therapy of conditions involving
retinal degenerative diseases.



 
1.2.9.
“First Commercial Sale” shall mean, the first commercial sale of  Licensed
Product for any indication to a third party, in exchange for cash or some
equivalent to which value can be assigned, after obtaining all necessary
regulatory and other approvals, including any pricing  approvals that may be
required in order to commercially sell and market such Licensed Product in the
country in which the sale is made, other than the sale of such Licensed Product
for experimental, testing, compassionate or promotional purposes.



Notwithstanding anything contained in the foregoing paragraph to the contrary,
for the purposes of this definition, the transfer of Licensed Product by Teva or
one of its Affiliates, Sublicensees, or Further Sublicensee, to another
Affiliate of Teva, Sublicensee or Further Sublicensee, is not a commercial sale,
and shall not be taken into account for the purposes of this definition.


 
1.2.10.
“First Licensed Product” shall mean Licensed Product for the treatment of
patients with dry age related macular degeneration (AMD), currently known by the
tradename “OpRegen”.



 
1.2.11.
“Generic Product” shall mean, on a country-by-country basis, a product
(i) having the same composition of matter as Licensed Product or which has a
marketing approval as a generic product by the regulatory authorities and which
could not have been sold or with respect to which a license would have been
required to be obtained from Cell Cure, if patent or other exclusivity rights
covering such Licensed Product would have been in full force and effect,
and  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the
Commission].  However, a product shall not be considered a Generic Product if
Teva or anyone on its behalf was involved in its approval or commercialization.



 
1.2.12.
“HMO” means Hadassah Medical Organization.



 
1.2.13.
“Hadasit License Agreement” shall mean the Research and License Agreement
between Hadasit and Cell Cure entered into in 2009, as 18amended, a copy of
which is attached hereto as Annex B.



 
1.2.14.
“IND” means the designation of Licensed Product as an Investigational New Drug
on the basis of a Cell Cure-initiated application as described in 21 C.F.R.
Section 312.23, filed for purposes of conducting a Phase I Clinical Trial in
accordance with the requirements of the United States Food, Drug and Cosmetic
Act of 1938, as amended, and the rules and regulations promulgated thereunder,
including all supplements and amendments thereto, which may include, inter alia,
managing animal studies, as well as toxicology studies.



 
3

--------------------------------------------------------------------------------

 


 
1.2.15.
“IP” shall mean all vested, contingent and future intellectual property rights
including but not limited to: (i) all inventions, materials, compounds,
compositions, substances, methods, processes, techniques, know-how, technology,
data, information, discoveries and other results of whatsoever nature, and any
patents, copyrights, proprietary intellectual or industrial rights directly or
indirectly deriving therefrom, as well as provisionals, patent applications
(whether pending or not), and patent disclosures together with all reissues,
continuations, continuations in part, revisions, extensions, and reexaminations
thereof; (ii) all trade marks, service marks, copyrights, designs, trade styles,
logos, trade dress, and corporate names, including all goodwill associated
therewith; (iii) any work of authorship, regardless of copyrightability, all
compilations, all copyrights and (iv) all trade secrets, confidential
information and proprietary processes.



 
1.2.16.
“Licensed Materials” shall mean the stem cell line(s) and feeder line(s) as
Controlled by Cell Cure pursuant to the Hadasit License Agreement, and any
clinical grade RPE Cells manufactured by or for Cell Cure based on such cell
line(s) and feeder line(s).



 
1.2.17.
“Net Sales” shall mean the total amounts received by Teva and/or its Affiliates,
Sublicensees or Further Sublicensees with respect to  Licensed Product, as
established in a bona fide arms-length transaction with an unrelated third
party, less the following items (as they apply to such Licensed Product): (i)
quantity and/or cash discounts actually allowed or taken; (ii) customs, duties,
sales, withholding and similar taxes, if any, imposed on such Licensed Product,
to the extent applicable to such sale and included in the invoice with respect
to such sale; (iii) amounts actually allowed or credited by reason of
rejections, return of goods (including as a result of recalls), any retroactive
price reductions or allowances specifically identifiable as relating to such
Licensed Product (including those resulting from inventory management or similar
agreements with wholesalers); (iv) amounts incurred resulting from government
mandated rebate programs (or any agency thereof); (v) third party (a) rebates,
(b) freight, postage, shipping and applicable insurance charges, to the extent
same are separately itemized on invoices and actually paid as evidenced by
invoices or other appropriate supporting documentation, and (c) chargebacks or
similar price concessions related to the sale of such Licensed Product;
and  (vi) reasonable quantities of samples, [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission]. All of the foregoing shall be calculated in
accordance with U.S. GAAP.



 
4

--------------------------------------------------------------------------------

 


Notwithstanding anything contained in the foregoing paragraph to the contrary,
for the purposes of this definition, the transfer of Licensed Product by Teva or
one of its Affiliates to another Affiliate of Teva or a Sublicensee or Further
Sublicensee is not a sale; in such cases, Net Sales shall be determined based on
the total amounts received by Teva and/or its Affiliates, Sublicensees or
Further Sublicensees with respect to Licensed Product first sold by them to
independent third-parties, less the deductions permitted herein.


[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission].


For sales which are not at bona fide arms-length and/or are not in the ordinary
course of business, the term “Net Sales” shall mean the total amount that would
have been due in an arms-length sale made in the ordinary course of business and
according to the then current market conditions for such sale or, in the absence
of such current market conditions, according to market conditions for sale of
products similar to Licensed Product.


If Licensed Product is sold or supplied in a currency other than United States
Dollars then the sum of Net Sales shall first be determined in the currency in
which such Licensed Product was invoiced and then converted into equivalent
United States Dollars at the middle market rate of such foreign currency as
quoted in the Financial Times at the close of business of the last business day
of the quarter in which the payment is made.


 
1.2.18.
"OpRegen Plus" shall mean a product embodying human embryonic stem cell-derived
RPE cells that are supported on or within a membrane instead of in suspension
for use in the Field.



 
1.2.19.
"OCS" shall mean the Office of Chief Scientist of the Ministry of Industry,
Trade and Labor.



 
1.2.20.
“Patents” shall mean patent applications and patents which may be granted
thereon included within the Cell Cure IP; which include, continuations,
continuations-in-part, patents of addition, divisions, renewals, reissues and
extensions (including any patent term extension) of any of the aforegoing
patents. As of the Effective Date, the Patents include all patents and patent
applications listed in Annex C attached hereto.



 
5

--------------------------------------------------------------------------------

 


 
1.2.21.
“Person” shall mean any person, organization or entity.



 
1.2.22.
“Phase I Clinical Trial” shall mean, as to a particular product for a particular
indication, the initial controlled and lawful study in humans of the safety of
such product for such indication, which is prospectively designed to generate
data to support commencing a Phase II Clinical Trial of such product for such
indication.



 
1.2.23.
“Phase II Clinical Trial” shall mean, as to a particular product for a
particular indication, the initial controlled and lawful study in humans of the
safety, dose ranging and efficacy of such product for such indication, which is
prospectively designed to generate data to support commencing a Phase III
Clinical Trial of such product for such indication.



 
1.2.24.
“Phase III Clinical Trial” shall mean, as to a particular product for a
particular indication, the initial controlled and lawful study in humans of the
safety and efficacy of such product for such indication, which is prospectively
designed to demonstrate statistically whether such product is safe and effective
for use for such indication in order to file an application for regulatory
approval with respect to such product for such indication.



 
1.2.25.
“Pre-Clinical Activities” shall mean those activities required by the FDA to be
undertaken in order to file an IND.



 
1.2.26.
“R&D Budget” shall mean the budget shown on the R&D Program.



 
1.2.27.
“R&D Program” shall mean the program attached to the Share Purchase Agreement as
Schedule 5.1 and attached hereto as Annex D.



 
6

--------------------------------------------------------------------------------

 


 
1.2.28.
“Royalty Term” shall mean on a country by country  basis (per approved
indication) the period commencing upon the First Commercial Sale of such
Licensed Product in the relevant country and expiring on the later of: (i)
fifteen (15) years after that date, or (ii) the expiry in that country of all
Valid Patent Claims covering Licensed Product.



 
1.2.29.
“Sublicense” shall mean any right granted, license given, or agreement entered
into, by Teva and/or its Affiliates and/or Sublicensees to or with any other
person or entity (whether or not such grant of rights, license given or
agreement entered into is described as a sublicense or otherwise), permitting
any use of the Cell Cure IP (or any part thereof) or any right to research,
develop, make, have made, register, import, manufacture, use, sell, offer for
sale, produce, sublicense, commercialize and/or distribute  Licensed Product for
any indication in the Field. The term “Sublicensee” shall be construed
accordingly.



 
1.2.30.
“Sublicensing Receipts” shall mean consideration of any kind whether monetary or
otherwise, received by Teva or its Affiliates for or in connection with the
grant of Sublicenses and/or options for Sublicenses, including, one time, lump
sum or other payments, except for: (i) gross receipts for commercial sales of
Licensed Product that are subject to royalty payments to Cell Cure; (ii) amounts
received  from a Sublicensee solely to finance research and development
activities to be performed by or on behalf of Teva in connection with such
Sublicense (as evidenced by itemized invoices, receipts or other supporting
documentation); or (iii) payments received in reimbursement for patent expenses
incurred at any time after the date of the grant of the sublicense.



 
1.2.31.
"Territory" shall mean worldwide.



 
1.2.32.
“Teva’s Representative” shall mean [*Certain information has been omitted under
a request for confidential treatment, and the omitted information has been filed
with the Commission]. or any other person designated in writing by Teva in her
place.



 
1.2.33.
“Valid Patent Claim” shall mean a claim of an issued and unexpired Patent
licensed to Teva under this Agreement, which has not been revoked or held
unenforceable, unpatentable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been disclaimed, denied or
admitted to be invalid or unenforceable through reexamination, reissue,
disclaimer or otherwise. For the purposes hereof, “Valid Patent Claim” shall
include any patent term extension such as but not limited to supplementary
protection certificates pursuant to Council Regulation (EEC) No. 1768/92, any
Pediatric Exclusivity Extension, and foreign equivalents of any of the foregoing
relating to such patents.



 
7

--------------------------------------------------------------------------------

 


 
1.3.
In this Agreement, words importing the singular shall include the plural and
vice-versa, words importing any gender shall include all other genders, and
references to persons shall include partnerships, corporations and
unincorporated associations.



 
1.4.
The words “including” and “includes” mean including, without limiting the
generality of any description preceding such terms.



 
1.5.
In the event of any discrepancy between the terms of this Agreement and any of
the Annexes hereto, the terms of this Agreement shall prevail.



 
1.6.
Section, paragraph and annex headings shall not affect the interpretation of
this Agreement.



2.
The R&D Program



 
2.1.
The R&D Program



 
2.1.1.
Cell Cure shall carry out the Pre-Clinical Activities in accordance with the R&D
Program and R&D Budget.



 
2.1.2.
Cell Cure hereby reconfirms its agreement to utilize certain funds as set forth
under Section 5.1 of the Share Purchase Agreement, solely to cover the R&D
Budget for carrying out the R&D Program (directly or through Hadasit or other
subcontractors) in accordance with Section 2.1.12 below.



 
2.1.3.
Cell Cure shall keep separate records of the expenses which it incurs in
undertaking the R&D Program and shall provide Teva with detailed reports of Cell
Cure’s expenditures not less often than on a calendar quarter basis.



 
2.1.4.
For the avoidance of doubt, (i) save as provided in Section 7.5 of the Hadasit
License Agreement for purposes of initial evaluation, any use of third party
technology by Cell Cure for the purposes of the performance of the R&D Program
other than as already licensed or sub-licensed in from ESI and Hadasit; and/or
(ii) any in-licensing of additional third party technology by Cell Cure for the
purposes of the performance of the R&D Program other than as already licensed-in
from ESI and Hadasit, shall require the prior written agreement of Teva .



 
8

--------------------------------------------------------------------------------

 


 
2.1.5.
At the end of each calendar quarter during the course of the R&D Program, Cell
Cure shall provide Teva with periodic progress reports regarding the progress of
the R&D Program and the extent of the utilization of the R&D Budget, in a form
and containing the substance to be agreed in advance by the Parties and
supplements to the R&D Program providing more detailed programs per each stage
of development.



 
2.1.6.
Any Material Deviation (as defined below) from the R&D Program and the R&D
Budget shall require the prior written consent of the Teva Representative.  For
the purposes of this Section 2.1.6 "Material Deviation" shall mean a change in
the R&D Program which can reasonably be foreseen as impacting the timetable by
more than [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] or triggering a deviation from the current R&D Budget by more than
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission].



 
2.1.7.
Cell Cure shall notify Teva, as soon as it becomes aware of any impending budget
overruns that would result in Cell Cure exhausting the amounts and resources
shown in the R&D Budget, but not later than [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] in advance. In such event, Cell Cure shall
fund the first [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] of such overruns (“Cell Cure’s Participation”), and thereafter Teva
shall continue funding the R&D Program through to the IND becoming effective.



 
2.1.8.
Not later than thirty (30) days after the completion of the Pre-Clinical
Activities, unless otherwise agreed by Teva in writing, Cell Cure shall provide
Teva with a report summarizing the Pre-Clinical Activities in the context of the
R&D Program, and the results of same, in a form and substance to be agreed by
the Parties (the “Final Pre-Clinical Report”).



 
2.1.9.
Teva may, from time to time, request updates regarding the progress of the R&D
Program, in addition to the periodic progress reports, and Cell Cure shall
provide any additional update that Teva may reasonably request.



 
2.1.10.
After receipt by Teva of the Final Pre-Clinical Report, if Teva wishes to
receive further information from Cell Cure it shall so advise Cell Cure by
written notice specifying the additional information requested, to be delivered
to Cell Cure no later than forty-five (45) days after the date of the provision
to Teva of the Final Pre-Clinical Report. Cell Cure shall provide such
additional information within a reasonable time, but no later than thirty (30)
days following receipt of Teva's notice (the "Initial Response"). If following
receipt of the Initial Response Teva wishes to receive further information from
Cell Cure, it shall so advise Cell Cure by written notice within a reasonable
time, but no later than forty five (45) days from receipt of the Initial
Response, specifying such additional information requested, and Cell Cure will
provide such additional information within a reasonable time but no later than
thirty (30) days following receipt of Teva's additional notice. Other than as
set forth above, Cell Cure shall not be required to provide Teva with any
additional information in connection with the Final Pre-Clinical Report.



 
9

--------------------------------------------------------------------------------

 


 
2.1.11.
Cell Cure shall perform its obligations under the R&D Program in accordance with
all applicable laws, rules and regulations, and shall procure the receipt of all
approvals and consents necessary for the performance thereof.



 
2.1.12.
For the avoidance of doubt, Cell Cure shall be entitled to subcontract its
obligations to perform any task under the R&D Program to Hadasit and, subject to
prior consultation with the Teva Representative, to other third parties.



 
2.1.13.
The Parties hereby acknowledge that Cell Cure has not guaranteed that the R&D
Program will be successful or achieve any specific results at all or within the
specified time period.



 
2.2.
Teva’s Option; Option to license OpRegen Plus



 
2.2.1.
From the Effective Date and for a period of [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] days following the IND becoming effective,
and provided that Teva is in compliance with its undertaking pursuant to Section
2.1.7 above (the "Option Period"), Teva shall have the exclusive right, but not
the obligation (the “License Option”), to receive a sole and exclusive,
royalty-bearing, license to use the Cell Cure IP to research, develop, make,
have made, register, import, manufacture, use, sell, offer for sale, produce,
commercialize and distribute Licensed Product for all indications in the Field
in the Territory and for no other purpose whatsoever, and to sublicense any such
activities in accordance with the provisions herein (the “License”). For the
avoidance of doubt, the term “exclusive” in the context of the Cell Cure IP
means that Cell Cure shall not grant such rights and licenses in the Cell Cure
IP in the Field to a third party or exercise such rights itself, but that Cell
Cure shall be free, however, to utilize and license  the Cell Cure IP for any
purpose outside of the Field; provided however that nothing herein shall
derogate from the rights retained by Hadasit, for itself, HMO and their
respective researchers, employees, students and other researchers at
collaborating research institutions (A) within the Field, to: (i) practice the
Licensed Technology (as defined in the Hadasit License Agreement) and to use the
Licensed Materials solely for HMO's own internal academic and non-commercial
research and instruction, and (ii) license or otherwise convey to other academic
and not-for-profit research organizations (for no charge other than customary
expense coverage and the like, in accordance with the MTA mentioned below), ,
provided that such Licensed Technology will be transferred pursuant to an MTA
substantially in the form attached hereto as Annex G and subject to the prior
written consent of Cell Cure and Teva, which consent will not be unreasonably
withheld, and (B) utilize and license/commercialize the Licensed Technology and
the Licensed Materials for any purpose outside of the Field, without
restriction.



 
10

--------------------------------------------------------------------------------

 


 
2.2.2.
If Teva elects to exercise the License Option, it shall provide written notice
of its decision to Cell Cure prior to the expiration of the Option Period (the
“License Notice”), and as of the date of the provision of the License Notice,
the grant of the License to Teva shall become effective.



 
2.2.3.
Prior to the expiration of the Option Period, Teva’s representatives shall have
the right, upon reasonable notice, to audit Cell Cure’s Licensed Product-
related documentation for the sole purpose of conducting due diligence in
relation to the First Licensed Product, and deciding whether or not to exercise
the License.



 
2.2.4.
During the term of this Agreement, Cell Cure shall not, without Teva’s prior
written consent: (i) discuss, negotiate or enter into any agreement, arrangement
or commitment according to which a third party is granted any right in the
Territory with respect to   Licensed Product, (ii) take any action which may
derogate from or conflict with, or refrain from taking any action which is
necessary to preserve, the License Option, (iii) enter into any agreement,
arrangement or commitment that would derogate from or conflict with the rights
granted to Teva pursuant to Section 2.2.



 
2.2.5.
This Agreement shall terminate at the end of the Option Period if Teva has not
served the License Notice within the Option Period. In such event, or in the
event of the termination of the Option by reason of Teva’s failure to fund the
R&D Program pursuant to Section 2.1.7 above, other than the obligations set
forth in Sections 14 (Confidentiality) and 10 (Term and Termination), and such
other obligations intended to survive termination or expiry of this Agreement
pursuant to Section 10.7, the Parties shall not be obligated in any manner
towards each other under this Agreement.



 
11

--------------------------------------------------------------------------------

 


 
2.2.6.
Cell Cure hereby grants Teva the right to an option to license OpRegen Plus on
the same terms as the License (the “OpRegen Plus Option”), subject to the
following: If and when Cell Cure achieves a proof of concept of OpRegen Plus in
RCS rats or the equivalent (on a level similar to the proof of concept achieved
in respect of the First Licensed Product prior to the execution of this
Agreement), then it shall present such results along with a development plan and
budget to Teva. Teva shall have ninety (90) days following such presentation, to
determine its interest in attaining the OpRegen Plus Option on the same terms as
the License, it being understood and agreed that as from the grant of the
OpRegen Plus Option by Cell Cure to Teva, at Teva’s request, the costs of all
further development of OpReGen Plus shall be borne by Teva (subject to any
available grants), without Teva being entitled to receive any shares in return.
Should Teva confirm its interest within such ninety (90) day period, the Parties
shall enter into an agreement whereby Cell Cure shall grant Teva the OpRegen
Plus Option on the same terms as the License. The provision of Section 2.2.3 and
2.2.4 above shall apply, mutatis mutandis, for as long as Teva has rights under
this Section 2.2.6. For the avoidance of doubt, the rights granted to Teva
pursuant to this Section 2.2.6 shall automatically expire upon the termination
of this Agreement without an additional research and exclusive option license
agreement pertaining to OpRegen Plus having been previously signed.  Any such
agreement so signed shall enter into and remain in force in accordance with its
terms.



3.
License Grant

 
 
3.1.
Subject to (i) Teva serving the License Notice in accordance with Section 2.2.2
(ii) payment of the Milestone Payment set forth in Section 5.1(a) below, (iii)
reimbursement of Cell Cure’s Participation, if any; and (iv) approval of the
OCS  and the Israeli Ministry of Health to the License to Teva and the transfer
of Licensed Materials to Teva, to the extent applicable, Cell Cure hereby grants
Teva the License and Teva hereby accepts the License from Cell Cure. For the
removal of doubt, Teva shall not be entitled to use the Cell Cure IP or the
Licensed Materials for any purpose other than the exploitation of the
License.  Following the exercise of the License Option Teva shall have the right
to require the transfer of the Licensed Materials from Cell Cure to Teva for
purposes of conducting clinical trials and otherwise exploiting the License as
permitted hereunder, and Cell Cure shall transfer the Licensed Materials to
Teva, subject to receipt of the abovementioned approvals, this Section 3.1 and
other applicable provisions of this Agreement.  Prior to receipt of Licensed
Materials, Teva and/or its Sublicensees and/or Further Sublicensees shall
undertake to commit in writing to HMO (A) to report to HMO, in advance, in
accordance with the guidelines of the Institution Review Board of HMO (Helsinki
Committee), regarding any potential and/or planned use of the Licensed Materials
and (B) to comply with such licenses, permits, approvals, and consents,
including the requirements set out in the approvals of the Ethics Committee for
Genetic Studies in Humans of the MOH (the “MOH Ethics Committee”) as issued in
relation to each particular activity/study using Licensed Materials from time to
time, by Teva and/or its Sublicensees and/or its Further Sublicenses, including,
the development, manufacture, use and sale of Licensed Product. The Company
undertakes to request copies of all such licenses, permits, approvals and
consents and to provide the same to Teva.



 
12

--------------------------------------------------------------------------------

 


 
3.2.
If Teva informs Cell Cure that any IP Controlled by Hadasit, ESI or BioTime
which does not constitute part of the Cell Cure IP, is reasonably required to be
licensed to Teva in order for Teva to commercialize  Licensed Product, then Cell
Cure shall use its best efforts to assist Teva to obtain licenses to such IP for
such purpose.



 
3.3.
Teva shall have the right to grant (whole or partial) Sublicenses to third
parties, and such third parties shall be entitled to grant further sublicenses
(each, a “Further Sublicense” and the term “Further Sublicensee” shall be
construed accordingly) and so on under the License, on terms and conditions
consistent with the terms of this Agreement, and Teva shall be entitled to
determine the commercial terms of any such Sublicense. The grant of any
Sublicenses and Further Sublicenses shall not relieve the Parties of or reduce
their obligations under this Agreement.  The term of any Sublicense shall be
limited to the term of the License and will terminate upon the termination of
the License for any reason whatsoever, other than due to a lapse of time. Teva
shall provide Cell Cure with an executed copy of each Sublicense agreement
(including any Further Sublicense agreements – to the extent available to Teva)
provided that Teva may redact information or parts of any such agreement that
are not material to Cell Cure or that are subject to obligations of
confidentiality, within thirty (30) days of execution of the relevant Sublicense
agreement and shall require any Sublicensee to do the same.



 
3.4.
Without limiting the foregoing or any of Teva’s obligations under this Agreement
relating to the grant of Sublicenses or Further Sublicenses, Teva shall be
entitled to subcontract the conduct or performance of any activity concerning
the research, development, testing or manufacturing of Licensed Product to a
third party (who will not have any right to sell Licensed Product), and such
subcontract shall not be considered to be a grant of a sublicense for purposes
of the preceding Section 3.3. For the avoidance of doubt, Teva shall be fully
responsible for the adherence by such subcontractor with the relevant terms of
this Agreement.



 
3.5.
Throughout the term of this Agreement Cell Cure will not directly or indirectly
(through licensees or otherwise), be engaged in the development, manufacture,
marketing, sale or any other manner of commercialization of Licensed Product
other than under this Agreement.



 
13

--------------------------------------------------------------------------------

 


 
3.6.
Following the exercise of the Option and upon entering the stage of clinical
trials Teva will strive to perform the initial phases I/IIa study at the
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission].



 
3.7.
Subject to Teva’s compliance with its obligations pursuant to Section 14
(Confidentiality), nothing contained herein shall be construed to impose any
limitation on Teva or its Affiliates to develop, manufacture, market or
commercialize any Competing Product or any other product; provided only that
Teva agrees that in the event that Teva is involved in the marketing of a
Competing Product, Teva shall perform such marketing activities either through a
third party or through a sales force within the Teva group that is separate from
the sales force that markets Licensed Product.



4.
Development and Commercialization of Licensed Product



 
4.1.
Subject to Teva exercising the License Option by serving the License Notice on
Cell Cure pursuant to Section 2.2.2, Teva undertakes at its own expense to make
such commercially reasonable efforts, throughout the terms of this
Agreement,  to further develop, register, manufacture, have manufactured,
commence commercial sales, make ongoing sales and otherwise
commercialize  Licensed Product [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission].



 
4.2.
Subject to Teva exercising the License Option as aforesaid, Teva shall have
responsibility for undertaking  further development of Licensed Product and
preparing, submitting, seeking approval of, maintaining and updating marketing
approval applications, marketing approvals and other regulatory approvals and
applications for regulatory approvals with respect to Licensed Product.  Teva
will solely own, apply for and be the holder or owner of record for all
applications and approvals relating to Licensed Product.  Subject to  Teva
exercising the License Option as aforesaid, Teva will be solely responsible for
commercializing Licensed Product during the term of this Agreement, including,
without limitation, manufacture, marketing, promotion, patient assistance
programs, medical education, price negotiation and setting, reimbursement
negotiation, customer relations, sales, order processing, invoicing and
collection, preparation of sales records and reports, warehousing, inventory
management, logistics and distribution (including, without limitation, the
handling of returns, market withdrawals, field corrections and recalls) and
other commercialization activities.



 
4.3.
Teva shall provide Cell Cure with notices regarding main regulatory filings with
respect to Licensed Product, and reports relating to the material activities
described in Section 4.2 for the preceding six (6) month period, on a
semi-annual basis.



 
4.4.
For the avoidance of doubt, nothing contained in this Agreement shall be
construed as a warranty by Teva that any efforts to be made by Teva pursuant to
this Agreement, including without limitation any development or any
commercialization to be carried out by Teva pursuant to this Agreement, will
actually achieve their aims or any other results or succeed, and Teva makes no
warranties whatsoever as to any results to be achieved in consequence of the
carrying out of any such development, commercialization, efforts or
activities.  Furthermore, Teva makes no representation to the effect that the
commercialization of Licensed Product will succeed, or that Teva will be able to
sell a particular quantity of Licensed Product.



 
14

--------------------------------------------------------------------------------

 


 
4.5.
Notwithstanding the foregoing, subject to Teva exercising the License Option as
aforesaid, Cell Cure shall, at Teva’s request, transfer the technology as
developed and tested in the course of the R&D Program for the commercial
production of RPE Cells based on the Licensed Materials, from Cell Cure to Teva
or its contract manufacturer, subject to the terms and conditions of this
Agreement, in which case Teva shall bear all of the out-of-pocket expenses of
Cell Cure in carrying out such technology transfer and shall also compensate it
for time expended by its staff at an agreed rate per man day .For the avoidance
of doubt, such technology transfer shall not include design engineering services
or the construction or adaptation of any facility. Moreover, it is understood
and agreed that the supply of RPE Cells to Teva and/or the transfer of
technology by Cell Cure to Teva pursuant to this Section 4.5 shall be for the
sole purpose of the exercise by Teva of the License granted hereunder and such
RPE Cells, technology and technical documentation that may be so provided by
Cell Cure to Teva may be utilized by Teva solely as permitted hereunder. All
such technical documentation shall be treated as Confidential Information of
Cell Cure pursuant to Section 14.

 
5.
Milestones, Royalty Payments, Generic Royalty Payments and Sublicensing Fees



 
5.1.
In consideration for the grant of the License, Teva shall make the following
payments to Cell Cure upon achievement of the relevant milestones (each, a
“Milestone”) (the “Milestone Payments”):



 
(a)
Upon delivery by Teva of the License Notice —[*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission];



 
(b)
Upon the first actual delivery/administration of Licensed Product to the first
patient participating in the Phase II Clinical Trials with respect to Licensed
Product — [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission];



 
(c)
Upon the first actual delivery/administration of Licensed Product to the first
patient participating in the Phase III Clinical Trials with respect to Licensed
Product — [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission];



 
15

--------------------------------------------------------------------------------

 


 
(d)
Upon the First Commercial Sale in the US — [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission]. and



 
(e)
Upon First Commercial Sale in the EU — [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission].



For the sake of clarity: (i) the amount listed above for each Milestone Payment
is the total final amount to be paid by Teva for each Milestone, (ii) the second
and third indications of the Licensed Product shall trigger a Milestone Payment
only under (d) and (e) above, and (iii) any additional indication of the
Licensed Product after the first shall not trigger any Milestone Payment other
than as indicated in (ii) above.


 
5.2.
In addition, in consideration for the grant of the License, Teva shall,
throughout the Royalty Term, pay to Cell Cure royalties at the following rates
on annual Net Sales, during each calendar year (the “Royalty Payments”), as
specified in this Section 5.2 below:



 
(a)
6% (six percent) [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission];



 
(b)
7% (seven percent) [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission];



 
(c)
8% (eight percent) [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission];



 
(d)
9% (nine percent) [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]; and



 
(e)
10% (ten percent) [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission].



 
5.3.
During the Royalty Term, from such time as a Generic Product is commercialized
and distributed in any particular country by a third party unrelated to Teva,
Teva shall pay Cell Cure as of such date and for as long as any Generic Product
is so sold in such country, reduced Royalties for Licensed Product sold in such
country at rates half of those set out in Section 5.2 on Net Sales of Licensed
Product in such country (“Generic Royalty Payments”).  The reductions set out in
this Section 5.3 shall be spread pro rata over each of the sub section levels of
royalty payments. It is understood and agreed, however, that the reductions in
Royalties set out in this Section 5.3 shall not apply, if and for as long as
Teva, its Affiliates, Sublicensees or Further Sublicensees or any one on behalf
of any of the foregoing is selling a Competing Product in such country.



 
16

--------------------------------------------------------------------------------

 


 
5.4.
Notwithstanding the foregoing, in the event that Licensed Product is sold in the
form of a Combination Product, then the proportion of such Combination Product
to be attributed to Net Sales that are subject to Royalty Payments or Generic
Royalty Payments (the “Relevant Proportion”) shall be calculated as provided
below, on a country by country basis: [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission]

 
 
5.5.
In addition to any other payments Teva is required to make to Cell Cure, during
the term of this Agreement, Teva will pay Cell Cure [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission] of any Sublicensing Receipts
(the “Sublicensing Fees”). [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission]



 
5.6.
For the removal of doubt, in calculating amounts received by Teva or its
Affiliates, whether by way of Net Sales, Generic Royalty Payments or
Sublicensing Receipts, any amount deducted or withheld in connection with any
such payment on account of taxes on net income (including income taxes, capital
gains tax, taxes on profits or taxes of a similar nature) payable by Teva or its
Affiliates in any jurisdiction, shall be deemed, notwithstanding such deduction
or withholding, to have been received by Teva or its Affiliates.



 
5.7.
Following the expiry of the Royalty Term for Licensed Product for a particular
indication in a particular country in the Territory, Teva shall have a perpetual
fully paid up license to continue to exploit the License in respect of such
indication without having to pay Royalty Payments, Generic Royalty Payments or
Sublicensing Fees with respect to such Licensed Product in such country.



6.
Payment Terms and Reporting with respect to the License



 
6.1.
Upon the achievement of the First Commercial Sale or the first Sublicense and
for the duration of the Royalty Term, Teva shall submit to Cell Cure, no later
than [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] after
the end of each calendar quarter, quarterly reports setting out all amounts
owing to Cell Cure with respect to the calendar quarter to which the report
refers with respect to Licensed Product, including: (i) the Net Sales made by
Teva and its Affiliates, Sublicensees and Further Sublicensees, including a
breakdown of Net Sales according to country and currency of sales, (ii) total
Milestone Payments Sublicensing Receipts, Royalty Payments and Sublicensing Fees
and Generic Royalty Payments due to Cell Cure with respect to such calendar
quarter or, if no such payments are due to Cell Cure with respect to such
calendar quarter, a statement that no payments are due; and (iii) any
calculations made in relation to Combination Products and the Generic Royalty
Payments.  Each such report shall be signed by the relevant financial executive
of the relevant division of Teva.



 
17

--------------------------------------------------------------------------------

 


 
6.2.
The Parties agree that all information which Teva provides to Cell Cure pursuant
to Section 6.1 shall be treated as Confidential Information for the purposes of
Section 14.



 
6.3.
All amounts payable by Teva to Cell Cure pursuant to Section 5 shall be paid to
Cell Cure (i) with respect to Royalty Payments and Generic Royalty Payments, on
a quarterly basis, and no later than [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission] after the end of each calendar quarter, commencing
with the first calendar quarter in which Net Sales are made, and (ii) with
respect to Milestone Payments and Sublicensing Fees, within [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] following the end of the
month in which the applicable Milestone was achieved or the Sublicensing
Receipts were received.



 
6.4.
Each payment due to Cell Cure pursuant to Section 5 shall be paid by Teva by
wire transfer of immediately available funds to an account designated by Cell
Cure in writing.



 
6.5.
Teva shall maintain and shall cause its Affiliates to maintain, complete and
accurate records of Licensed Product sold under this Agreement, and any amounts
payable to Cell Cure in relation to such Licensed Product, which records shall
contain information to reasonably permit Cell Cure to confirm the accuracy of
any payments made to Cell Cure.



 
6.6.
Teva shall retain and shall cause its Affiliates to retain such records relating
to each calendar year during the Royalty Term for [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] after the conclusion of that calendar year,
during which time Cell Cure shall have the right, at its expense to cause an
independent, certified public accountant (which accountant may not be
compensated on a full or partial contingency basis) to inspect such records
during normal business hours for the sole purpose of verifying any payments
delivered under this Agreement.  Such accountant shall not disclose to Cell Cure
any information other than information relating to the accuracy of reports and
payments delivered under this Agreement.  In the event that any audit performed
pursuant to this Section 6.6 reveals an underpayment in excess of [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] in any calendar year,
and if such underpayment is proven to the satisfaction of a mutually agreed
external auditor (it being agreed that absent such mutual agreement as to the
identity of the auditor within thirty (30) days of a Party’s written notice to
the other that it wishes to have such external auditor appointed, the external
auditor shall be one of the ‘big four’ accounting firms), then Teva shall bear
the full cost of such audit.  Cell Cure may exercise its right of audit under
this Section 6.6 only once for every calendar year and only once per calendar
year for any year ending not more than thirty six (36) months prior to the date
of such audit, and with reasonable prior notice to Teva and the relevant
Affiliate, and subject to prior coordination.  Any such audit shall not
unreasonably interfere with the business of Teva or the relevant Affiliate, and
shall be completed within a reasonable timeframe.  Teva shall promptly transfer
to Cell Cure any payment due pursuant to such audit or mutually agreed external
audit, as applicable.



 
18

--------------------------------------------------------------------------------

 



 
6.7.
Without derogating from the provisions of the preceding Section 6.6, Cell Cure  
shall have the right to request that Teva inspect records of its Sublicencees
and Further Sublicensees, for the sole purpose of verifying any payments
delivered under this Agreement, in which case Teva shall exert its reasonable
commercial efforts to perform such audit. In the event that any audit performed
under this Section 6.7 reveals an underpayment in excess of [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] and if such underpayment
is proven to the satisfaction of a mutually agreed external auditor (to be
appointed in accordance with the procedure set out in Section 6.6 above), then
Teva shall bear the full cost of such audit and in any other case the out of
pocket costs of such audit shall be borne by Cell Cure. Cell Cure may exercise
its rights under this Section 6.7 only once for every calendar year and only
once every year ending not more than thirty six (36) months prior to the date of
such audit.




 
6.8.
Teva or Cell Cure, as applicable, shall immediately pay to the other Party any
underpayment or overpayment discovered pursuant to either of Section 6.6 or 6.7
above, together with interest at [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission].



 
6.9.
Teva shall provide Cell Cure[*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] a written periodic report concerning all material
activities undertaken in respect of the exercise of the License and/or the use
of Licensed Materials furnished to Teva hereunder if conducted outside of
Hadasit/HMO (“Development Reports”). The Development Reports shall include a
summary of the research progress, a detailed report of the testing results
regarding the Licensed Materials, and any other related work affected by any
Affiliate or Further Sublicensee during the 6 (six) month period prior to the
report. Development Reports shall also set forth a general assessment regarding
the achievement of any milestones, the projected – or actual – completion date
of the development of Licensed Product and the marketing thereof and sales
forecasts, if any have been made in the regular course of Teva’s business. The
Parties agree that all information which Teva provides to Cell Cure pursuant to
this Section 6.9 shall be treated as Confidential Information for the purposes
of Section 14.



 
19

--------------------------------------------------------------------------------

 


7.
Intellectual Property Rights



 
7.1.
As between the Parties, Teva acknowledges Cell Cure’s Control of the Cell Cure
IP.



 
7.2.
If during the term of this Agreement, and subject to Teva exercising the License
Option, any Affiliate of Cell Cure, or any company with which Cell Cure merges
(if such shall exist), shall license to Cell Cure any IP that would be necessary
or useful in the exercise of the License, then Cell Cure shall immediately
notify Teva of such IP and same shall be deemed as part of the Cell Cure IP, at
no additional cost to Teva.



 
7.3.
As between the Parties, all IP relating to Licensed Product which is developed
by or on behalf of Teva on or after the date on which Teva serves the License
Notice, other than Cell Cure IP, shall be exclusively owned by Teva, and Teva
shall have all right, title and interest thereto (the “Teva IP”).



 
7.4.
Each Party agrees to sign, execute and deliver all documents and papers that may
be required, and perform such other acts as may be reasonably required in order
to ensure the assignment to Cell Cure of the Cell Cure IP and the assignment to
Teva of the Teva IP and any registration of the License with the relevant
authorities anywhere in the world.



 
7.5.
For the avoidance of doubt, Cell Cure shall be fully and solely responsible for
all payments to Hadasit under the Hadasit License Agreement and to ESI under the
ESI License Agreement as well as to BioTime in relation to any patent that may
be granted to BioTime under its patent application App. no.:12/504,630 entitled:
"Methods to Accelerate the Isolation of Novel Cell Strains from Pluripotent Stem
Cells and Cells Obtained Thereby” filed on July  16, 2009, should such
technology be required for the exploitation of the License, and Teva shall be
fully and solely responsible for any and all other royalty payments which may be
due by reason of the exploitation of the License by Teva, its Affiliates,
Sublicensees or Further Sublicensees.



8.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.1.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.2.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
20

--------------------------------------------------------------------------------

 


 
8.3.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.4.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.5.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.6.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.7.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.8.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.9.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.10.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.11.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
8.12.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



General


 
8.13.
The Parties agree to provide each other with reasonable cooperation in the
defense of any claims brought against the other Party in connection with the
substance of this Agreement and shall join any such litigation as a party if
required by law. The Parties agree to execute all documents reasonably necessary
for the relevant Party to defend such action and shall provide documents and
help with making contact with witnesses that are or were their employees,
consultants or otherwise connected to them, whose assistance or testimony is
necessary in the reasonable judgment of the lawyers who conduct of the
proceedings.



 
8.14.
In no event shall either Party enter into any settlement, consent order, consent
judgment or any voluntary disposition of such action that would adversely affect
the rights of the other without the prior written consent of such other Party,
which consent shall not be unreasonably withheld or delayed.



 
21

--------------------------------------------------------------------------------

 


9.
Representations and Warranties



 
9.1.
Each Party hereby represents and warrants to the other Party that:



 
9.1.1.
it has the full power and authority to enter into this Agreement and to perform
its obligations hereunder, and all corporate approvals required have been
obtained;



 
9.1.2.
it is a limited liability corporation duly organized, validly existing under the
laws of Israel and it has all necessary corporate power and authority to carry
on its business as currently conducted or proposed to be conducted; and



 
9.1.3.
entering into this Agreement shall not constitute a breach of any agreement,
contract, understanding and/or obligation, including such Party’s documents of
incorporation which it is currently bound by, and as long as this Agreement is
in effect and without derogating from the rights to terminate the Agreement
pursuant to Section 10 below, such Party shall not undertake any obligations
which conflict with its obligations under this Agreement.



 
9.2.
In addition, Cell Cure hereby represents and warrants that:



 
9.2.1.
the First Licensed Product is being developed under the licenses granted to Cell
Cure pursuant to the ESI License Agreement and the Hadasit License Agreement and
no additional agreements with third parties;



 
9.2.2.
it Controls and shall Control the Cell Cure IP during the term of this Agreement
and that its rights thereto shall remain free and clear of any pledge,
encumbrance or lien whether arising by contract, agreement or by operation of
law or order of a court;



 
9.2.3.
it shall refrain from committing any act or omission which would constitute a
breach under the ESI License Agreement or the Hadasit License Agreement;



 
9.2.4.
to the best of its knowledge the performance of Cell Cure’s obligations under
this Agreement do not and will not infringe any third party IP rights;



 
9.2.5.
to the best of its knowledge and without enquiry, the exploitation by Teva of
the License shall not infringe any third party IP rights, other than potentially
those of Wisconsin Alumni Research Foundation (WARF) and Advanced Cell
Technology (ACT);



 
9.2.6.
it has the right and authority to grant the License Option and the License;



 
22

--------------------------------------------------------------------------------

 


 
9.2.7.
it has no knowledge of any legal suit or proceeding by any third party against
Cell Cure contesting the ownership or validity of the Cell Cure IP or any part
thereof or contesting the possible exploitation of the License (including as it
relates to the commercialization of  Licensed Product);



 
9.2.8.
it has the necessary experience and expertise to manage the R&D Program and to
perform the R&D Program  through external sources;



 
9.2.9.
in carrying out its obligations and responsibilities pursuant to this Agreement
it shall obtain or procure all necessary approvals and consents and shall comply
with all applicable laws and regulations, licenses, permits, approvals and
procedures, including without limitation, the approval of the OCS to the grant
of the License, if required;



 
9.2.10.
the current approval for carrying out the R & D Program through Hadasit at HMO
is attached hereto as Annex I;



 
9.2.11.
it has paid all maintenance and other required fees related to the Patents;



 
9.2.12.
it shall not, during the term of this Agreement, perform any work or other
activities or grant rights to a third party on or in connection with Licensed
Product, except in accordance with the R&D Program and this Agreement; and



 
9.2.13.
it is not aware, as of the date hereof, of any use of the “Materials” (as such
term is defined in the Hadasit License Agreement by the current members of the
Bereshith Consortium which is contradictory to the Cell Cure’s rights
thereunder.



 
9.3.
In addition, Teva hereby represents, warrants and covenants that:



 
9.3.1.
Teva is aware that Cell Cure has received funding for the development of the
First Licensed Product from the OCS. Teva acknowledges that the Cell Cure IP is
subject to the Encouragement of Industrial Research and Development Law- 1984
(the "Law"), so that certain portions of the Cell Cure IP may not be transferred
to a foreign person or entity without the prior consent of the OCS, which Teva
undertakes to obtain, should it so require, at its sole expense;



 
9.3.2.
In carrying out its undertakings and responsibilities pursuant to this
Agreement, Teva shall comply, and shall require that is Affiliates, Sublicensees
and Further Sublicensees comply with all applicable laws and regulations,
standards and guidelines, including applicable local and international ethical
guidelines (such as the ISSCR guidelines and the American Academy of Science
guidelines, to the extent applicable), licenses, permits, approvals and
procedures, including, without limitation, the Law, including in the use of the
Licensed Materials and in respect of any transfer thereof by or from Teva and in
the performance of Teva's obligations in the development, production, use and
sale of Licensed Product; and



 
23

--------------------------------------------------------------------------------

 


 
9.3.3.
Teva shall be responsible for obtaining and causing to remain in effect, and
shall comply with such licenses, permits, approvals, and consents, including any
MOH Ethics Committee approvals, as may be required for performance by Teva
and/or Further Sublicensees of this Agreement, including, the development,
manufacture, use and sale of Licensed Product.



 
9.4.
Without derogating from any of the remedies available to either Party hereunder
or under applicable law, if either Party shall become aware of the inaccuracy of
any of the above representations and warranties, such Party shall immediately
notify the other Party of such in writing.



 
9.5.
Except as otherwise expressly provided in this Agreement, no Party makes any
warranty with respect to any technology, patents, goods, services, rights or
other subject matter of this Agreement and each Party hereby disclaims
warranties of merchantability and fitness for a particular purpose with respect
to any and all of the foregoing. Without derogating from the generality of the
foregoing, nothing contained in this Agreement is a warranty or representation
by any Party that any efforts to be exerted by such Party in connection with
this Agreement including without limitation any development activities to be
performed by them under this Agreement will achieve their aims or succeed, and
the Parties make no warranties whatsoever as to any results to be achieved in
consequence of the carrying out of any such efforts or activities; and that any
Patents will be issued,  valid or afford proper protection or that the Cell Cure
IP will be commercially exploitable or of any other value.



10.
Term and Termination



 
10.1.
This Agreement shall continue in full force and effect until terminated in
accordance with the terms hereof.



 
10.2.
This Agreement shall automatically terminate upon the earlier of (i) expiration
of the Option Period if Teva does not exercise the License Option within such
Option Period; and (ii) Teva failing to provide funding as required for the
continuation of the R&D Program over and above Cell Cure’s Participation
pursuant to Section 2.1.7 above. For the avoidance of doubt, upon the
termination of this Agreement pursuant to this Section 10.2, Teva shall have no
rights in any Cell Cure IP and any information sublicensed to Teva hereinunder
and Teva shall promptly transfer to Cell Cure, upon its written request, all
related documents, instruments, records and data generated, developed or
disclosed to it during the term of this Agreement and the R&D Program, in its
possession, and shall be allowed to retain one copy for archival purposes.



 
24

--------------------------------------------------------------------------------

 


 
10.3.
At any time, Teva shall have the right at its sole discretion to terminate this
Agreement for any or for no reason, by providing Cell Cure with thirty (30)
days’ written notice of such decision.  In this event Teva shall not be obliged
to pay any compensation to Cell Cure as a result of such termination.



 
10.4.
Without derogating from any other remedies that either Party may have under the
terms of this Agreement or at law, each Party shall have the right to terminate
this Agreement upon the occurrence of any of the following:



 
10.4.1.
the other Party commits a material breach of this Agreement and fails to remedy
that breach within forty-five (45) days after being requested to do so by the
non-breaching Party; or



 
10.4.2.
upon the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided, however, in
the case of any involuntary bankruptcy, reorganization, liquidation,
receivership or assignment proceeding such right to terminate shall only become
effective if such other Party consents to the involuntary proceeding or such
proceeding is not dismissed within ninety (90) days after the filing thereof.



 
10.5.
Without derogating from and subject to Teva’s obligations pursuant to Section
10.6 below, upon the termination of this Agreement by Teva for any reason
whatsoever after Teva has exercised the License Option:



 
10.5.1.
the License granted to Teva by Cell Cure shall be terminated;



 
10.5.2.
Teva, its Sublicensees and Further Sublicensees shall cease all use of the Cell
Cure IP and Licensed Product including the commercialization of Licensed
Product;



 
10.5.3.
Each Party, at the written request of the other Party, shall immediately return
to the other Party all materials, reports, updates, documentation, written
instructions, notes, memoranda, discs or records or other documentation or
physical matter of whatsoever nature or description provided by the other Party,
except in the event that such material is owned by such Party pursuant to the
terms of this Agreement, and provided that each Party shall be allowed to retain
one copy for archival purposes;



 
10.5.4.
At the request of either Party, the other Party shall execute and deliver such
assignments and licenses and other documents as may be necessary to fully vest
in the requesting Party all right, title and interest to which it is entitled
pursuant to this Section 10; and



 
25

--------------------------------------------------------------------------------

 


 
10.5.5.
Each Party shall be entitled to collect any debt then owed to it by the other
Party.



 
10.6.
In addition to the provisions set forth in Section 10.5 above, upon the
termination of this Agreement by Teva pursuant to Section 10.3 above or by Cell
Cure pursuant to Section 10.4 above, after Teva has exercised the License
Option:



 
10.6.1.
Teva shall promptly transfer to Cell Cure, upon Cell Cure’s written request, all
documents, instruments, records and data relevant to the development or
commercialization of Licensed Product generated, developed or disclosed to it
during the term of this Agreement, including, but not limited to, all
documentation and information related to the Teva IP, in its possession, that
are solely and directly related to Licensed Product, and shall be allowed to
retain one copy for archival purposes;



 
10.6.2.
Teva shall provide Cell Cure with a report summarizing its development
activities and the results up to termination;



 
10.6.3.
Teva shall be deemed without any further action to have granted to Cell Cure a
non-exclusive, worldwide license (including the right to grant sublicenses),
under Teva’s interest in any Teva IP that is solely and directly related to
Licensed Product, to develop, have developed, make, have made, use, have used,
offer for sale, sell, have sold, import and have imported Licensed Product; and



 
10.6.4.
Teva shall transfer and assign to Cell Cure all existing marketing applications,
registrations, marketing approvals, pricing approvals and similar rights with
respect to Licensed Product.



 
10.7.
Save as otherwise provided in this Agreement, any provision that by its nature
is intended to survive termination or expiry shall survive the termination or
expiry of this Agreement.



11.
Indemnification



 
11.1.
Teva shall indemnify, defend, and hold harmless Cell Cure, ESI, Hadasit,  HMO
and  the  directors, officers, employees, and agents of any of the foregoing and
their respective successors, heirs and assigns (the “Cell Cure Indemnitees”),
from and against any liability, damage, loss, or expense (including reasonable
attorney’s fees and expenses) incurred by or imposed upon any of the Cell Cure
Indemnitees in connection with any claims, suits, actions, demands or judgments
of third parties (“Claims”) arising out of or resulting from (i) a breach of a
representation or warranty of Teva under this Agreement; (ii) any Claim  that
the practice of the License or the development, manufacture, use, sale or other
disposition of Licensed Product infringes or violates any IP rights of such
third party,  (iii)  the exercise of the License and/or use or exploitation of
the Cell Cure IP or Licensed Product by Teva, or any of its Affiliates,
Sublicensees, Further Sublicensees, subcontractors or distributors of Teva or
its Affiliates, Sublicensees or Further Sublicensees ; (iv) any death, illness,
injury or adverse event arising or allegedly arising from or in connection with
the use of  Licensed Product manufactured, produced, packaged, sold, delivered,
provided (including but not limited to Licensed Product provided in clinical
trials or provided without compensation or charge) or distributed, directly or
indirectly by Teva, or any of its Affiliates, Sublicensees, Further
Sublicensees, or by any subcontractors or distributors of Teva, or its
Affiliates, Sublicensees or Further Sublicensees, except in cases where, and to
the extent that, such Claims result from the breach of this Agreement or the ESI
License Agreement or the Hadasit License Agreement,  negligence or willful
misconduct, by or on the part of any of the Cell Cure Indemnitees and/or any
misrepresentation by the any of the Cell Cure Indemnitees under any such
agreements.



 
26

--------------------------------------------------------------------------------

 


 
11.2.
Teva’s undertakings under Section 11.1 above shall be subject to: (a) receipt of
prompt written notice of any Claim by the Cell Cure Indemnitee (provided,
however, that the failure to give such notice shall not affect Teva’s
indemnification undertakings provided hereunder except to the extent that any
material substantive or procedural right of Teva shall have been actually
materially  prejudiced as a result of such failure), (b) the cooperation of the
Cell Cure Indemnitee(s) regarding the response to and the defense of any such
Claim, and (c) Teva’s right, by written notice to the Cell Cure Indemnitees, to
assume the defense of the Claim or represent the interests of the Cell Cure
Indemnitees with respect to such Claim, that shall include the right to select
and direct legal counsel and other consultants to appear in proceedings on
behalf of the Cell Cure Indemnitees and to propose, accept or reject offers of
settlement, all at its sole cost; provided however, that no such settlement
shall be made without the written consent of the Cell Cure Indemnitees, such
consent not to be unreasonably withheld or delayed.  Nothing herein shall
prevent the Cell Cure Indemnitees from retaining their own counsel and
participating in their own defense at their own cost and expense. If the Cell
Cure Indemnities shall determine that a conflict of interest arose between Teva
and the Cell Cure Indemnities and the attorney is unable to continue to
represent Teva together with the Cell Cure Indemnities, the Cell Cure
Indemnities shall provide Teva with written detailed reasons for such
determination, and following receipt of such reasons then senior representatives
of the Parties shall meet to resolve such conflict, but, if after 7 days such
senior representatives are unable to resolve such conflict, then the Cell Cure
Indemnities shall be entitled, at Teva's expense, to appoint their own counsel
(to be prior agreed by Teva, such agreement not to be unreasonably withheld or
delayed) to represent them in such litigation and the Teva counsel shall fully
inform such counsel and provide all necessary material.



 
11.3.
Cell Cure shall indemnify, defend, and hold harmless each of Teva and its
directors, officers, employees, and agents and its respective successors, heirs
and assigns (the “Teva Indemnitees”), from and against any liability, damage,
loss, or expense (including reasonable attorney’s fees and expenses) incurred by
or imposed upon any of the Teva Indemnitees in connection with any Claims
arising pursuant to a breach of a representation or warranty of any of the Cell
Cure Indemnitees under this Agreement or the ESI License Agreement or the
Hadasit License Agreement and/or concerning negligent acts or omissions to act
by Cell Cure Indemnitees or their subcontractors in the activities of Cell Cure
under this Agreement or ESI under the ESI License Agreement or Hadasit and/or
HMO under the Hadasit License Agreement, except in cases where, and to the
extent that, such Claims result from the breach of this Agreement, negligence or
willful misconduct by or on the part of any of the Teva Indemnitees and/or any
misrepresentation by Teva under this Agreement.



 
27

--------------------------------------------------------------------------------

 


 
11.4.
Cell Cure’s undertakings under Section 11.3 above shall be subject to: (a)
receipt of prompt written notice of any Claim by the Teva Indemnitee (provided,
however, that the failure to give such notice shall not affect their
indemnification undertakings provided hereunder except to the extent that any
material substantive or procedural right of Cell Cure shall have been actually
materially prejudiced as a result of such failure), (b) the cooperation of the
Teva Indemnitee(s) regarding the response to and the defense of any such Claim,
and (c)  Cell Cure’s right, by written notice to the Teva Indemnitees, to assume
the defense of the Claim or represent the interests of the Teva Indemnitees with
respect to such Claim, that shall include the right to select and direct legal
counsel and other consultants to appear in proceedings on behalf of the Teva
Indemnitees and to propose, accept or reject offers of settlement, all at its
sole cost; provided however, that (a) the legal counsel and consultants selected
by Cell Cure to represent the Teva Indemnitees shall be different from Cell
Cure’s legal counsel and consultants, if any defenses available to any Teva
Indemnitees conflict with or are different from those available to Cell Cure, or
if any other conflict of interest would result from such legal counsel or
consultants representing both Cell Cure and any Teva Indemnitees, and (b)  no
such settlement shall be made without the written consent of the Teva
Indemnitees, such consent not to be unreasonably withheld or delayed.  Nothing
herein shall prevent the Teva Indemnitees from retaining their own counsel and
participating in their own defense at their own cost and expense. If the Teva
Indemnities shall determine that a conflict of interest arose between Cell Cure
and the Teva Cure Indemnities and the attorney is unable to continue to
represent Cell Cure together with the Teva Indemnities, the Teva Indemnities
shall provide Cell Cure with written detailed reasons for such determination,
and following receipt of such reasons then senior representatives of the Parties
shall meet to resolve such conflict, but, if after 7 days such senior
representatives are unable to resolve such conflict, then the Teva Indemnities
shall be entitled, at Cell Cure's expense, to appoint their own counsel (to be
prior agreed by Cell Cure, such agreement not to be unreasonably withheld or
delayed) to represent them in such litigation and the Cell Cure counsel shall
fully inform such counsel and provide all necessary material.



12.
Insurance



 
12.1.
Each Party shall maintain, for the term of this Agreement and thereafter,
insurance sufficient to cover its obligations under this Agreement and under law
as it customarily maintains for similar activities in the regular course of its
business. Teva may fulfill its obligation under this Section 12 to obtain
insurance by the maintenance of appropriate self insurance regardless of the
nature or title thereof.

 
 
28

--------------------------------------------------------------------------------

 
 
 
12.2.
During the term of this Agreement, Cell Cure shall maintain, at its cost,
insurance against legal liability and other risks associated with its activities
and obligations under this Agreement, in such amounts which in any case shall
not be less than [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission], subject to such deductibles and on such terms as are customary for
a company such as Cell Cure for the activities to be conducted by it under this
Agreement. Cell Cure shall furnish Teva with evidence of such insurance upon
Teva’s request.

 
13.
Limitation of Liability



EXCEPT IN THE CASE OF A WILLFUL OR FRAUDULENT MISREPRESENTATION UNDER THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OF ITS
AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS OR
GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES, WHETHER
BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE OR TORT, OR
OTHERWISE, ARISING OUT OF THIS AGREEMENT.


14.
Confidentiality



 
14.1.
Other than as expressly set forth herein, Teva and Cell Cure undertake to treat
and to maintain and to ensure that their Representatives (as defined below)
shall treat and maintain, in strict confidence and secrecy any information
disclosed by either Party under this Agreement, whether before of following the
Effective Date, whether disclosed in oral or visual form or in writing and shall
keep in confidence the existence and contents of this Agreement (the
“Confidential Information”) and shall not disclose, publish, or disseminate in
any manner, any Confidential Information including, without limitation, any
aspect  thereof, to a third party other than those of its Representatives with a
need to know the same for the purpose of performing its obligations under this
Agreement (the “Purpose”).  In addition, each Party agrees to treat and maintain
(and to ensure that its Representatives treat and maintain) in strict confidence
and secrecy and to prevent any unauthorized use, disclosure, publication, or
dissemination of the Confidential Information, except for the Purpose.  Each
Party agrees to be responsible for any use or disclosure of Confidential
Information of any of its Representatives.



 
14.2.
Each Party shall:



 
14.2.1.
safeguard and keep secret all Confidential Information, and will not directly or
indirectly disclose to any third party the Confidential Information without
written permission of the other.



 
29

--------------------------------------------------------------------------------

 


 
14.2.2.
in performing its duties and obligations hereunder, use at least the same degree
of care as it does with respect to its own confidential information of like
importance but, in any event, at least reasonable care.



 
14.3.
The undertakings and obligations under Sections 14.1 and 14.2 shall not apply to
any part of the Confidential Information which:



 
14.3.1.
was known to the recipient of the Confidential Information (the “Recipient”)
prior to disclosure by the disclosing Party (the “Discloser”);



 
14.3.2.
was generally available to the public prior to disclosure to the Recipient;



 
14.3.3.
is disclosed to the Recipient by a third party who is not bound by any
confidentiality obligation, having a legal right to make such disclosure;



 
14.3.4.
has become through no act or failure to act on the part of the Recipient public
information or generally available to the public;



 
14.3.5.
was independently developed by the Recipient without reference to or reliance
upon the Confidential Information;



 
14.3.6.
is required to be disclosed by the Recipient or any Affiliate of the Recipient
by law, by court order, or governmental regulation (including securities laws
and/or exchange regulations), provided that the Recipient or its Affiliate gives
the Discloser reasonable notice prior to any such disclosure and cooperates (at
the Discloser’s expense) with the Discloser to assist the Discloser in obtaining
a protective order or other suitable protection from disclosure (if available)
with respect to such Confidential Information.



Notwithstanding the foregoing, in the event that either Party is required to
disclose Confidential Information pursuant to securities laws or the rules or
regulations of any securities exchange, then the provisions of Section 15.1
below shall apply.


 
14.4.
Teva and Cell Cure acknowledge that their respective Confidential Information is
of special and unique significance to each of them and that any unauthorized
disclosure or use of the Confidential Information could cause irreparable harm
and significant injury to the Discloser that may be difficult to ascertain.
Accordingly, any breach of this Agreement may entitle the aggrieved Party in
addition to any other right or remedy that it may have available to it by law or
in equity, to remedies of injunction, performance and other relief, including
recourse in a court of law.



 
30

--------------------------------------------------------------------------------

 


 
14.5.
Each Party agrees to inform the other Party of any breach or threatened breach
of the provisions hereof by its Representatives (as defined below).



 
14.6.
Notwithstanding the foregoing, Cell Cure shall be permitted to provide copies of
reports furnished to it by Teva pursuant to Section 6.1, Development Reports and
other information disclosed to it hereunder to Cell Cure’s Affiliates subject to
confidentiality provisions no less stringent than those contained herein, and to
ESI and Hadasit to the extent required for Cell Cure to meet its obligations
pursuant to the ESI License Agreement and the Hadasit License Agreement and
subject to the confidentiality provisions thereunder.



 
14.7.
Moreover, each Party may disclose the terms of this Agreement to the extent
required, in the reasonable opinion of such Party’s legal counsel, to comply
with applicable laws, as well as to prospective and current financial investors
pursuant to appropriate non-disclosure arrangements, provided however that prior
to any disclosure, the disclosing Party shall consult with the non-disclosing
Party, and the non-disclosing Party shall have the right to delete business
sensitive information. In the event of a potential investor or sublicensee who
is a big pharmaceutical company or the investment arm of a big pharmaceutical
company, Cell Cure may disclose only a redacted version of this Agreement, in a
form approved by Teva in advance. Notwithstanding the foregoing, it is
understood and agreed that Cell Cure shall be entitled to provide a copy of this
Agreement, as well information furnished to it hereunder, to its current
licensors, in order and only to the extent required to fulfill its contractual
obligations towards them.



 
14.8.
The provisions relating to confidentiality in this Section 14 shall remain in
effect during the term of this Agreement and for a period of seven (7) years
after its termination.



 
14.9.
For the purposes of this Section 14 “Representatives” shall mean employees,
officers, agents, subcontractors, consultants, and/or any other person or entity
acting on either Party’s behalf, individually or collectively and which shall be
exposed to Confidential Information. For the avoidance of doubt, with respect to
Teva, the Teva Representative shall be deemed a Representative for the purposes
of the foregoing definition.



15.
Publication



 
15.1.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
15.2.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
15.3.
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
31

--------------------------------------------------------------------------------

 


16.
Independent Contractors



 
16.1.
It is expressly agreed that the Parties shall be independent contractors and
that the relationship between the Parties shall not constitute a partnership,
joint venture or agency. Neither Party shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other Party, without the prior consent of such
other Party.



 
16.2.
Cell Cure agrees that its employees, officers, agents, subcontractors,
consultants, and/or any other person or entity acting on Cell Cure’s behalf,
individually or collectively, shall be the sole responsibility of Cell Cure and
shall not be considered at any time as Teva employees and shall not have any
claims against Teva whatsoever.



17.
General Payment and Tax Provisions



 
17.1.
All amounts required to be paid pursuant to this Agreement are final and
inclusive of all taxes and/or duties, of whatsoever nature, except for VAT which
will be added, where applicable, to all payments to be made by Teva to Cell Cure
against the appropriate tax invoices.



 
17.2.
If applicable laws require that taxes be withheld from any amounts due to Cell
Cure under this Agreement, Teva shall (a) deduct these taxes from the remittable
amount, (b) pay the taxes to the proper taxing authority, and (c) deliver to
Cell Cure a statement including the amount of tax withheld and justification
therefore, and such other information as may be necessary for tax credit
purposes.  For the avoidance of doubt, any amounts due to Cell Cure under this
Agreement shall be reduced by any withholding or similar taxes applicable to
such payment, such that the actual maximum payment by Teva shall not exceed the
amounts or the rates provided in this Agreement.



 
17.3.
All payments to be made hereunder shall be made by the due date for payment as
provided herein, in US Dollars or in New Israeli Shekels, as converted from US
Dollars as per the conversion rate existing in the US (as reported in the Wall
Street Journal) last published prior to the actual date of payment.



 
17.1.
Teva shall be entitled to set-off from any amounts due to Cell Cure under
this  Agreement, amounts not exceeding the amounts of any damage caused to Teva
as a result of Cell Cure’s breach under this Agreement. For the avoidance of
doubt, should Teva duly exercise the step-in rights extended to it by ESI and/or
Hadasit under the side letters attached hereto as Annex E and Annex F, then
should Teva choose not to terminate this Agreement, Teva shall have the right to
set-off any amounts paid by Teva to ESI and/or Hadasit under any license(s)
granted to it pursuant to such side letters, from any amount that may be due
from Teva to Cell Cure hereunder.



 
32

--------------------------------------------------------------------------------

 


18.
Assignment and Subcontracting



 
18.1.
Teva is permitted to assign its rights and obligations under this Agreement to
its Affiliates either with respect to the entire Agreement or with respect to
the rights and obligations related to any part of this Agreement and shall
further be entitled to perform any and all of its rights hereunder either
directly or through its Affiliates or subcontractors, provided that Teva shall
remain liable to Cell Cure for the performance of all its obligations under this
Agreement notwithstanding any such assignment.



 
18.2.
Cell Cure shall not, without the prior written consent of Teva, assign, charge
or mortgage in any other manner all or any of its rights or obligations under
this Agreement, except that Cell Cure may assign, pledge, mortgage, grant a
security interest in, or otherwise encumber its rights to payments from Teva.
Any assignment not in accordance with this Agreement shall be null and void.
Notwithstanding the foregoing, Cell Cure may assign its rights and its
obligations hereunder to any entity that acquires all or substantially all of
its business and/or assets which are the subject of this Agreement, provided
that such entity shall first undertake to Teva in writing to meet all
undertakings and obligations of Cell Cure hereunder, and shall execute this
Agreement and become a party hereto as if same had been the original signatory
to this Agreement from the Effective Date hereof in place of Cell Cure.



19.
Amendments



No amendment of this Agreement shall be valid unless it is in writing and signed
by, or on behalf of, each of the Parties.


20.
Severance



Should any part or provision of this Agreement be held unenforceable or in
conflict with the applicable laws or regulations of any applicable jurisdiction,
the invalid or unenforceable part or provision shall, provided that it does not
go the essence of this Agreement, be replaced with a revision which
accomplishes, to the extent possible, the original commercial purpose of such
part or provision in a valid and enforceable manner, and the balance of this
Agreement shall remain in full force and effect and binding upon the Parties.


21.
Entire Agreement



This Agreement and its annexes constitute the entire agreement between the
Parties with respect to its subject matter and supersede all prior agreements,
arrangements, dealings or writings between the Parties.


 
33

--------------------------------------------------------------------------------

 


22.
Waiver



No waiver of a breach or default hereunder shall be considered valid unless in
writing and signed by the Party giving such waiver and no such waiver shall be
deemed a waiver of any subsequent breach or default of the same or similar
nature.


23.
Further Assurances



Each Party agrees to execute, acknowledge and deliver such further documents and
instruments and do any other acts, from time to time, as may be reasonably
necessary, to effectuate the purposes of this Agreement.


24.
Third Parties



None of the provisions of this Agreement shall be enforceable by any person who
is not a party to this Agreement. Notwithstanding the foregoing, the Cell Cure
Indemnitees shall be treated as third party beneficiaries of this Agreement with
full authority to enforce the terms of Section 11 hereof.


25.
Notices



Any notice, declaration or other communication required or authorized to be
given by any Party under this Agreement to the other Party shall be in writing
and shall be personally delivered, sent by facsimile transmission (with a copy
by ordinary mail in either case) or dispatched by courier addressed to the other
Party at the address stated below or such other address as shall be specified by
the Parties by notice in accordance with the provisions of this Section 25.  Any
notice shall operate and be deemed to have been served, if personally delivered,
sent by fax or by courier on the next following business day.


Teva’s and Cell Cure’s addresses for the purposes of this Agreement shall be as
follows:


If to Teva:


Teva Pharmaceutical Industries Ltd.
Innovative Ventures
Attention: Dr. Aharon Schwartz
16 Basel Street, Petah Tiqva 49131, Israel
 
Telephone:
972-3-9267277

 
Facsimile:
972-3-9267581



With a copy (that will not constitute notice) to:
Teva Pharmaceutical Industries Ltd.
Attention: General Counsel, Legal Department
5 Basel Street, Petah Tiqva 49131, Israel
 
Telephone:
972-3-926-7297

 
Facsimile:
972-3-926-7429



 
34

--------------------------------------------------------------------------------

 


If to Cell Cure:


Cell Cure Neurosciences Ltd.
Kiryat Hadassah, PO Box 12247
Jerusalem 91121, Israel
Facsimile: + 972 2 642 9856
Attention: The Managing Director


With a copy (which will not constitute notice):


Baratz & Co.
Attorneys-at-Law & Notaries
1 Azrieli Center, Round Tower, 18th Floor
Tel Aviv 67021
Israel
Attention: Adv. Yael Baratz
Facsimile: +972 3 6960986


26.
Governing Law and Jurisdiction



This Agreement shall be governed by the laws of the state of Israel.  All
actions, suits or proceedings arising out of or relating to this Agreement shall
be heard and determined in a court sitting in Courts of Tel Aviv-Jaffa, Israel,
and the Parties hereby irrevocably submit to the exclusive jurisdiction of such
courts in any such action or proceeding and irrevocably waive any defense of an
inconvenient forum to the maintenance of any such action or proceeding.


27.
Force Majeure



 
27.1.
If either Party is prevented from fulfilling its obligations under this
Agreement by reason of any supervening event beyond its control (including but
not limited to war, national emergency, flood, earthquake, strike or lockout the
party unable to fulfill its obligations (the "Incapacitated Party") it shall
immediately give notice of this to the other Party and shall do everything
reasonably within its power to resume full performance of its obligations as
soon as possible.



 
27.2.
Subject to compliance with the requirements of Section 27.1 the Incapacitated
Party shall not be deemed to be in breach of its obligations under this
Agreement during the period of incapacity in the circumstances referred to in
Section 27.1 and the other Party shall continue to perform its obligations under
this Agreement save only in so far as they are dependent on the prior
performance by the Incapacitated Party of obligations which it cannot perform
during the period of incapacity.



 
35

--------------------------------------------------------------------------------

 


28.
Interpretation



The Parties have each had the opportunity to have this Agreement reviewed by an
attorney; therefore, neither this Agreement nor any provision hereof shall be
construed against the drafter of this Agreement.


29.
Counterparts



This Agreement may be executed in any number of counterparts (including
counterparts transmitted by fax or by electronic mail in PDF format), each of
which shall be deemed to be an original, but all of which taken together shall
be deemed to constitute one and the same instrument.




[Intentionally left blank]


 
36

--------------------------------------------------------------------------------

 
 
Signature page


Research and Exclusive Option Agreement
 


IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representatives:


TEVA PHARMACEUTICAL INDUSTRIES LIMITED
 
CELL CURE NEUROSCIENCE LTD.
     
signature:
 
signature:
           
name:
 
name:
           
designation:
 
designation:
           
signature:
 
signature:
           
name:
 
name:
           
designation:
 
designation:
                 
Date:  ___________________  2010
 
Date:  _____________________  2010



 
37

--------------------------------------------------------------------------------

 
 
List of Annexes:


Annex A
ESI License Agreement

Annex B
Hadasit License Agreement

Annex C
Patents

Annex D
R&D Program

Annex E
Step-in Letter – ESI

Annex F
Step-in Letter – Hadasit

Annex G
Form of MTA

Annex H
Press Release

Annex I
Approval of HMO Ethics Committee

 
 
 
38

--------------------------------------------------------------------------------